                                                                                              FILED
                                                                                   CLERK, U.S. DISTRICT COURT


                                                                                        MAR ' i 9X20
                                                                                   ~IIRAL DISTRICT OF CALIFORNIA
 1
 2
 3
 4
 5
 6
 7
 8
 9                          UNITID STATES DISTRICT COURT
                                     L DISTRICT OF CALIFORNIA
10
11
     SITED STATES OF AMERICA, )

12                            Plaintiff, ' CASE N0. 20-97-JAK-3
13                     ~
14                                                   ORDER OF DETENTION
15
16 NCO POLO MARQUEZ, Defendant. '
17
18
                                                   I.
19
         A. (x) On motion of the Government in a case allegedly involving:
20
              1. ( ) a crime of violence.
21
             2. ( ) an offense with maximum sentence of life imprisonment
22
                     or death.
23
             3. (x) a narcotics or              controlled           substance offense with
24
                     maximum sentence of ten or more years .
25
             4. ( ) any felony - where the defendant has been convicted
26
~~
                           ORDFR OF DEfFNfION AFTER HEARING (18 U.S.C. §3142(1))

28   CR-94 (06/07)                                                                                   Page 1 of 4
 1                       of two or more prior offenses described above.
 2            5. ( ) any felony that is not otherwise a crime of violence
 3                        that involves a minor victim, or possession or use of
 4                        a firearm or destructive device or any other dangerous
 E                       weapon, or a failure to register under 18 U.S.0 § 2250.
 D       B. (x) On motion by the Government / ( ) on Court's own motion,
 7                     in a case allegedly involving:
 8           (x) On the further allegation by the Government of:
 9            1. (x) a serious risk that the defendant will flee.
10           2. ( ) a serious risk that the defendant will:
11                   a. ( )obstruct or attempt to obstruct justice.
12                   b. ( ) threaten,        injure,         or      intimidate          a   prospective
13                       witness or juror or attempt to do so.
14       C. The Government ( x) is/ ( ) is not entitled to a rebuttable
15            presumption that no condition or combination of conditions will
16            reasonably assure the defendant's appearance as required and
17            the safety of any person or the community.
18
19                                                    II.
20       A. (x) The Court finds that no condition or combination of
21                     conditions will reasonably assure:
22            1. (x) the appearance of the defendant as required.
23               ( ) and/or
24           2.( ) the safety of any person or the community.
25       B. (x) The Court finds that the defendant has not rebutted by
26                     sufficient    evidence          to     the contrary              the presumption
27
                               ORDIIZ OF DEffNfION AFTER HEARING (18 U.S.C. §3142(1))

28   CR-94 (06/07)                                                                               Page 2 of 4
 1                   provided by statute.
 2
 3                                                  III.
 4       The Court has considered:
 5       A. the nature and circumstances of                           the offense s) charged,
 6            including whether the offense is a crime of violence, a Federal
 7            crime of terrorism, or involves a minor victim or a controlled
 8            substance, firearm, explosive, or destructive device;
 9       B. the weight of evidence against the defendant;
10       C. the history and characteristics of the defendant; and
11       D. the nature and seriousness of the danger to any person or to
12            the community.
13                                                  IV.
14       The Court also has considered all the evidence adduced at the
15       hearing and the arguments and/or statements of counsel, and the
16       Pretrial Services Report/recommendation.
17
18                                                   V.
19       The Court bases the foregoing finding s) on the following:
20       A. (x) As to flight risk:
21                   Defendant Marquez presents a risk of non-appearance as a
22                   result of his ties to Mexico, and in particular, his
23                   immediate family living in Mexico (I. e., his wife and
24                   children), as well as defendant Marquez's ability to
25                   access to a means of transportation to Mexico
26
27
                             ORDNR OF DETfNfION AFIIIt HEARING (18 U.S.C. §3142(1))

28   CR-94 (06/07)                                                                    Page 3 of 4
 1
 2       B.            As to danger:
 3
 4
 5
 6
 7
 8
 9
10                                                     VI.
11       A.            The Court finds that a serious risk exists that the
12                     defendant will:
13                   1. ( )obstruct or            attempt to obstruct justice.
14                   2. ( )attempt to/ ( ) threaten, injure or intimidate a
15                        witness or juror.
16
17       B. The Court bases the foregoing finding s) on the following:
18
19
20
21
22
23
24
25
26                                                    VII.
27
                               ORDIIt OF DEfIIdfION AFIER HEARING (18 U.S.C. §3142(1))

2g   CR-94 (06/07)                                                                       Page 4 of 4
 1
 2       A. IT IS THEREFORE ORDERED that the defendant be detained prior
 3            to trial.
 4       B. IT IS FURTI~R ORDERED that the defendant be committed to the
 5            custody of the Attorney General for confinement in a
 6            corrections facility separate, to the extent practicable,
 7            from persons awaiting or serving sentences or being held in
 8            custody pending appeal .
 9       C. IT IS FURTI~R ORDERED that the defendant be afforded
10            reasonable opportunity for private consultation with counsel.
11       D. IT IS FURTHER ORDERED that, on order of a Court of the United
12           States or on request of any attorney for the Government, the
13            person in charge of the corrections facility in which the
14            defendant is confined deliver the defendant to a United
15           States marshal for the purpose of an appearance in connection
16            with a court proceeding.
17
18
19              3 ~~ ~6~
     DATED:
20
21
22
23
24
25
26
27
                           ORDII2 OF DEffNfION AI~'fII2 HFi~RING (18 U.S.C. §3142(1))

28   CR-94 (06/07)                                                                      Page 5 of 4
